DETAILED ACTION
1.	This action is responsive to the following communication: a Request for Continued Examination filed on February 26, 2021 (along with Amended Claims, Specification Amendment, and Remarks), and an Information Disclosure Statement filed on February 25, 2021.  This action is made non-final.
2.	Claims 1-3, 5-20 are pending in the case; Claims 1, 16, and 17 are independent claims; Claims 18-20 are new claims; Claims 1, 16, and 17 are amended.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021, has been entered.


Response to Arguments
4.	Applicant’s arguments, see Remarks filed on February 26, 2021 (pgs. 9-11), with respect to the rejections of claims under 35 U.S.C. § 103 in view of Tasker and Zang have been fully considered and are persuasive (see also Examiner Interview Summary Record, mailed on March 2, 2021, regarding Applicant-initiated interview conducted on 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
5.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over “How to use Tasker : A Beginner’s Guide” video (hereinafter Tasker), published by Android Authority on May 1, 2013, available at https://youtube.com/watch?v= rDpdS_YWzFc (retrieved on April 8, 2020), in view of Zang, CN 107450800A, published on December 8, 2017 (the examiner is relying on the machine translation provided by Espacenet), and further in view of Robarts et al. (hereinafter Robarts), US 2002/0083025 A1, published on June 27, 2002.
	With respect to independent Claim 1, Tasker teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
…
receive at least one first user input including a selection of at least one condition of a plurality of conditions … (see 5:12 – 5:45, showing selection of a condition or a rule (also called context) (i.e., time, state, location, event, etc.) that can be linked to a desired action/task; see also 5:16 (screenshot reproduced below) showing various contexts, and 5:31 showing selection of a task to link to the context).
…
receive at least one second user input including a selection of at least one task (see 5:31 – 5:45, showing second input for selecting a task to link to the context (note that the user can select a previously created task or create a new task); see also 2:40 – 2:55, showing tasks comprising one or more actions).
retrieve stored context data corresponding to the electronic device (see 4:33 – 5:05, showing that context data is stored for a task and used to check for an occurrence of the corresponding condition; see also 7:19 – 7:38, showing different context data (receiving an SMS message)).
determine whether the stored context data indicates an occurrence of the at least one selected condition (see 4:33 – 5:05, showing that context data is stored for a task and used to check for an occurrence of the corresponding condition; see also 7:19 – 7:38, showing different context data (receiving an SMS message)).
in response to determining that the stored context data indicates an occurrence of the at least one selected condition, perform the at least one selected task associated with the at least one selected condition (see 7:19 – 7:38, showing that a pop-up is displayed in response to determining that an SMS message was received by the phone; Tasker makes it clear that various actions can be performed when different rules/conditions occur as illustrated in the corresponding screenshots discussed above).

Tasker, 5:16 –showing various context categories comprising corresponding rules/conditions:

    PNG
    media_image1.png
    601
    910
    media_image1.png
    Greyscale



Tasker does not appear to explicitly illustrate “in response to receiving the at least one first user input, determine at least one task from a plurality of tasks, wherein performance of the at least one determined task is available based on one or more first conditions, including the at least one selected condition, and performance of the at least one determined task is not available based on one or more second conditions different from the one or more first conditions” but a skilled artisan would understand that the list of tasks displayable for linking to a selected condition could be formatted to only include those tasks that can be linked to the selected condition and to exclude tasks that are not applicable for the selected condition, as illustrated by the teachings of Zang.
Zang is directed towards a task setting mode on mobile devices (see Zang, ¶ 0007).  Zang teaches displaying a plurality of trigger icons and a plurality of task icons (see Zang, ¶ 0008).  Zang further teaches that when a trigger condition is selected a plurality of task icons are displayed in another area and such tasks can be filtered to include only tasks which have a preset relationship with the selected trigger icon (see Zang, ¶¶ 0045, 0048, 0050).  Accordingly, it would have been obvious to modify the 

Tasker in view of Zang does not appear to explicitly illustrate “determine a predicted condition based on activity associated with the electronic device” and “wherein the plurality of conditions include the predicted condition,” but a skilled artisan would understand that the conditions presented to the user, as suggested by Tasker and Zang, could be further modified to present or emphasize conditions that are more likely to be relevant to the user based on the user’s or device’s context, as illustrated by the teachings of Robarts.  It is noted that Claim 1 merely requires the predicted condition to be one of the conditions selectable by the user – the claim does not require the predicted condition to be emphasized and/or it does not require the predicted condition to otherwise not be shown to the user.
Robarts is directed towards contextual responses based on automated learning techniques allowing for user context modeling techniques to identify and provide appropriate computer actions based on a determined context (see Robarts, Abstract).  Robarts teaches making GUI changes based on patterns of user’s previous actions (see Robarts, ¶ 0312; see also ¶ 0235).  Robarts suggests presenting items of interest to the user based on the user’s context and the pattern of previous actions (see Robarts, ¶ 0319).   Robarts further teaches determining user’s context and performing appropriate actions corresponding to each context – such context can be based on user’s location, 




With respect to dependent Claim 2, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the plurality of conditions include one or more of a device state change, a received message, a telephone call event, a received notification, and information received from a secondary' device (see 7:19 – 7:38, showing received message condition).

With respect to dependent Claim 3, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the plurality of conditions include one or more predictions corresponding to future device activity (see 7:19 – 7:38, showing received message condition (future activity)).

With respect to dependent Claim 5, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and although Tasker does not appear to explicitly illustrate “receiving a speech input including a reference to 

With respect to dependent Claim 6, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the selection of at least one task of the at least one determined task includes a selection of at least two tasks of a plurality of tasks (see 3:26 – 3:57, showing two actions within a task – silent mode activated and Wi-Fi disconnected).

With respect to dependent Claim 7, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the instructions further cause the electronic device to: display an indication corresponding to the at least one performed task (see 7:24 – 7:36, showing that a corresponding scene is displayed when task is performed).

With respect to dependent Claim 8, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein performing the at least one selected task associated with the at least one selected condition further comprises: displaying a prompt associated with the at 

With respect to dependent Claim 9, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the instructions further cause the electronic device to: in response to receiving at least one user input including a selection of at least one condition of a plurality of conditions and a selection of at least one task of a plurality of tasks, store an association between the at least one selected condition with the at least one selected task (see 5:30 – 5:45, showing associating a selected context with a particular task).

With respect to dependent Claim 10, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the instructions further cause the electronic device to:  obtain a plurality of associations between at least one selected condition and at least one selected task; and  in response to identifying an association of the plurality of associations having a performance value greater than a predetermined threshold, update a list of associations to include the identified association (see 7:35 – 7:55, showing variables which can be compared to determine if a condition is met).

With respect to dependent Claim 11, Tasker teaches the computer-readable storage medium of claim 10, as discussed above, and further teaches wherein the instructions further cause the electronic device to:  display an output corresponding to at least one association of the list of associations, wherein the output includes a performance value corresponding to the at least one association (see 7:35 – 7:55).

With respect to dependent Claim 12, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further suggests wherein performing the at least one selected task associated with the at least one selected condition further comprises: in response to determining that additional information is required to complete performance of the at least one selected task: providing an output associated with at least one parameter required to complete the at least one selected task; and receiving a second user input responsive to the output(see 2:42, showing a variety of tasks, including tasks that can be performed on other devices or by using plug-ins, 3rd party tasks, etc.).

With respect to dependent Claim 13, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the instructions further cause the electronic device to: detect one or more of a device state change, a received message, a telephone call event, and a received notification; and update, based on the detection, the stored context data 

With respect to dependent Claim 14, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein the instructions further cause the electronic device to: receive, from a second device, context data; and  update the stored context based on the received context data (see 7:55 – 8:05, showing sharing of context data between devices).

With respect to dependent Claim 15, Tasker teaches the computer-readable storage medium of claim 1, as discussed above, and further teaches wherein performing the at least one selected task associated with the at least one selected condition further comprises: transmitting, to a second electronic device, an instruction to perform a second task associated with the at least one selected task (see 2:42, showing a variety of tasks, including tasks that can be performed on other devices or by using plug-ins, 3rd party tasks, etc.).


With respect to independent Claims 16 and 17, these claims are directed to an electronic device and a computer-implemented method comprising steps and/or features recited in Claim 1, are thus rejected along the same rationale as Claim 1, above.

dependent Claim 18, Tasker in view of Zang and Robarts teaches the computer-readable storage medium of claim 1, as discussed above, and Robarts further suggests identify a pattern corresponding to past activity associated with the electronic device; and determining the predicted condition based on the identified pattern (see Robarts, ¶ 0268, illustrating a determination that the user is at work and in turn displaying a customized list of phone numbers based on this context; see also ¶¶ 0134-35).

With respect to dependent Claim 19, Tasker in view of Zang and Robarts teaches the computer-readable storage medium of claim 18, as discussed above, and Robarts further suggests wherein identifying a pattern comprises: identifying movement of the electronic device from a first location to a second location, wherein the movement is identified at a predetermined time of day (see Robarts, ¶¶ 0134-35).

With respect to dependent Claim 20, Tasker in view of Zang and Robarts teaches the computer-readable storage medium of claim 19, as discussed above, and Robarts further suggests wherein the predicted condition includes movement of the electronic device to the second location (see Robarts, ¶¶ 0134-35).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179